Citation Nr: 9929229	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a bilateral 
skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's application 
to reopen his claim for service connection for a bilateral 
foot disorder.  A notice of disagreement was received in July 
1997, a statement of the case was issued in August 1997, and 
a substantive appeal was received in August 1997.  This 
matter was previously remanded by the Board in a June 1998 
opinion for further development.


FINDINGS OF FACT

1.  In a decision dated in August 1991, the Board denied the 
veteran's claim for service connection for a bilateral skin 
disorder of the feet.

2.  The evidence associated with the claims file subsequent 
to the Board's August 1991 denial is essentially cumulative 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.


CONCLUSION OF LAW

1.  The Board's August 1991 decision denying entitlement to 
service connection for a bilateral skin disorder of the feet 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  The evidence received since the August 1991 Board denial 
is not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a bilateral 
skin disorder of the feet have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claims file has been misplaced and a 
new folder has been reconstructed.  Upon recent remand, the 
RO made an additional attempt to locate the original file 
without success.  The record shows that the veteran's 
original claim for service connection for a bilateral foot 
disorder was denied in May 1990.  A timely appeal of that 
decision was made, and the Board issued an appellate decision 
denying the claim in August 1991.  The newly constructed file 
does not contain a copy of the RO's May 1990 decision, 
however it is the Board's August 1991 decision which is 
relevant for the purposes of the veteran's attempt to reopen 
his claim.  An archived copy of the Board's August 1991 
decision is of record.

A decision by the Board is final unless a notice of appeal is 
filed with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) within 120 days after the date on 
which notice of the Board's decision was mailed to the 
veteran.  38 U.S.C.A. §§ 7103(a), 7266; 38 C.F.R. § 20.1100.  
In its August 1991 decision, the Board denied service 
connection for a bilateral skin disorder of the feet on the 
ground that the veteran's inservice foot complaints were 
acute and transitory in nature and resolved without chronic 
residuals.  The veteran did not file a notice of appeal of 
the Board's 1991 decision, and therefore that decision is 
final.

Once a Board decision becomes final, absent the submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the Board's August 1991 decision the following 
evidence was of record:  service medical records; relevant VA 
Medical Center (VAMC) outpatient treatment records dated in 
1982 and 1990; private clinical records of Dr. Nachlas dated 
from March 1988 to May 1989; and transcript of personal 
hearing dated in September 1990.  Service medical records 
showed that at the veteran's physical examination for service 
entrance, the examining physician observed asymptomatic third 
degree bilateral pes planus.  There were reports of foot 
complaints on several occasions.  In August 1974, the veteran 
was advised to exchange his boots for a larger size.  In 
March and April 1976, the veteran was treated for blisters on 
the soles of his feet and athlete's foot between the right 
third and fourth toes.  At the June 1976 physical examination 
for service separation, the veteran had no apparent foot 
abnormalities.

The earliest record of post-service treatment for a foot 
disorder is a June 1982 VAMC record containing a diagnosis of 
tinea pedis of the feet with maceration, cracks and scaling.  
The next treatment record from the VAMC is dated in September 
1990 when the veteran complained of a recurrent rash on the 
right foot.

Private medical records of Dr. Nachlas show that in May 1988, 
the veteran underwent arthroplasty of the fifth digit of the 
left foot and an excision of a lesion on the left foot.  
Records document that the veteran continued to receive 
treatment for his feet from Dr. Nachlas until May 1989.

At the veteran's personal hearing in September 1990, he 
stated that approximately two weeks after he entered service 
in August 1974, he was issued boots that were too small, due 
to his preexisting flat feet, and he was told by the doctor 
to get larger boots.  However, he was told by the supply 
personnel that a larger size would not be issued.  He 
therefore was forced to wear those boots, which crunched his 
feet, until he could afford to buy a larger size with private 
funds.  He stated that the liner of the boots twisted his toe 
and he removed the odor eaters.  The socks made his feet 
sweat.  During basic training, he experienced primarily 
itching and sweating of his right foot.  He sought treatment 
at one point for athlete's foot and was given cream to put on 
his feet.  He developed blisters from long marches and was 
treated for that and athlete's foot by field medics.  He also 
states that he was put on light duty for three days after 
excision of the blisters.  He stated that he asked about his 
feet when he separated from service and was told he could get 
treatment from the VA.  He testified that he was treated at 
the VA after service, however he did not indicate with 
specificity the first time he sought treatment.

Subsequent to the Board's August 1991, the only new evidence 
that has been submitted consists of VAMC treatment records.  
The relevant new records date from September 1990 to November 
1997.  (Although records with earlier dates were associated 
with the file, they do not contain complaints relating to the 
veteran's feet.)  These records reveal that the veteran has 
received periodic treatment for persistent tinea pedis, 
including the removal of toenails, during this time period.

However, none of the newly received items of evidence show 
any continuity of symptomatology from the skin problems 
treated during service.  Moreover, the newly received 
evidence does not include any medical opinion suggesting any 
link between the veteran's current bilateral skin disorder of 
the feet and the skin problems treated during service.  At 
the time of the August 1991 decision, the Board had evidence 
before it showing inservice skin symptomatology and post-
service skin problems from 1982 on.  Based on the record at 
that time, the Board determined that the inservice skin 
problems were acute and transitory in nature and unrelated to 
the skin disorder treated in 1982 and thereafter.  Nothing in 
the newly received evidence is pertinent to the period 
between discharge from service and 1982.  The newly received 
evidence merely shows continuing treatment.  As evidence of a 
current skin disorder of the feet was before the Board in 
August 1991, the newly received evidence is essentially 
cumulative.  There remains a gap in time of nearly six years 
between the veteran's separation from service and the first 
record of post-service treatment for a skin disorder of the 
feet.  As no new evidence has been received which would tend 
to establish either continuity of symptomatology or some link 
between the current disorder and the acute episodes in 
service, the Board finds that the new evidence is not 
material and the veteran's attempt to reopen the claim must 
be denied.

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material evidence determination.  See generally Barnett 
v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  The Board further notes that the veteran's 
representative has submitted written argument subsequent to 
the Hodge decision and thus has had the opportunity to 
present argument in light of Hodge.  Since (for the reasons 
outlined in this decision) the Board is unable to find that 
new and material evidence has been received, no purpose would 
be served by remanding the case to the RO for a preliminary 
finding on the new and material evidence question.  Further, 
as the veteran's representative has been afforded the 
opportunity to present argument, the Board finds that there 
is no prejudice to the veteran by its rendering of this 
decision without preliminary consideration by the RO. 



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

